Exhibit 10.1
(Castle Brands Logo) [g16619castle.gif]
November 7, 2008
Vector Group Ltd.
100 S.E. Second Street
Miami, Florida 33131
Attn.: Howard M. Lorber, President
Gentlemen:
     This letter agreement will confirm the understanding between Castle Brands
Inc. (“Company”), a Delaware corporation with offices at 570 Lexington Avenue,
New York, New York 10022, and Vector Group Ltd. (“VGL”), a Delaware corporation
with offices at 100 S.E. Second Street, Miami, Florida 33131, under which VGL
will provide certain services to the Company.
     As reasonably requested by the Company, VGL will provide the following
services (“Services”) to the Company: (i) VGL will make available to the Company
the services of Richard J. Lampen (“Lampen”), VGL’s Executive Vice President, to
serve as the Company’s interim President and Chief Executive Officer; and
(ii) VGL will provide, upon request of the Company, such other financial, tax
and accounting resources, including assistance in complying with Section 404 of
the Sarbanes-Oxley Act of 2002.
     In consideration of the Services, the Company shall pay VGL an annual fee
of $100,000, payable in quarterly installments of $25,000 in advance, commencing
October 11, 2008, prorated for the calendar quarter. Thereafter, payments will
be made on the first day of each calendar quarter. Additionally, VGL shall be
entitled to recover all direct, out-of-pocket costs, fees and other expenses
incurred by VGL or Mr. Lampen in connection with the Services.
     In connection with performance of the Services, Lampen, or other VGL
employees, may receive certain Confidential Information of the Company. VGL
agrees that Lampen and each such other VGL employee will neither disclose to any
other person, entity or third party any of the Confidential Information which is
disclosed to Lampen or such other VGL employee, as applicable, nor utilize such
Confidential Information except in connection with the provision of the Services
and that each such person will only disclose the Confidential Information to
such employees of VGL who need to know such Confidential Information in order
for Lampen and/or VGL to perform the Services. Any such employees will also
agree to the restrictions contained herein. Nothing herein shall be deemed to
prohibit or restrict Lampen, or such other VGL employee, from disclosing or
using Confidential Information in connection with performing Services on behalf
of the Company, or, with respect to Lampen, in performing his duties as an
officer or director of the Company and its subsidiaries.
     “Confidential Information” means any confidential data or information of
the Company that is not in the public domain or otherwise generally known.
570 Lexington Ave., 29th Floor | New York, NY 10022 | Voice 1.646.356.0200
www.castlebrandsinc.com

 



--------------------------------------------------------------------------------



 



     The Company shall indemnify, defend and hold harmless VGL from and against
any loss, liability, claim, demand, action, suit, proceeding, judgment, penalty,
government investigation or expense (including reasonable attorneys’ fees),
whether or not involving a third-party claim, proceeding, demand, or liability
of any kind, (collectively, “Damages”) arising, directly or indirectly, or
alleged to arise, directly or indirectly, in anyway out of the provision of
services by Mr. Lampen hereunder.
     VGL shall provide the Company with reasonably prompt written notice of a
claim for any Damages or the commencement of any claim, demand, proceeding,
action or suit (collectively, “Proceeding”). Any failure to notify the Company
will not relieve the Company of its indemnification obligation hereunder except
to the extent that the Company demonstrates that the defense of a Proceeding by
the Company was materially prejudiced by failure or delay to give such notice.
The Company shall diligently assume the defense, including payment thereof, of
any Proceeding through counsel selected by the Company (and not reasonably
objected to by VGL). The Company shall have the right to compromise or settle
such matters (and VGL shall not have such right) provided however, that no
compromise or settlement of any such Proceeding may be effected by the Company
without the consent of VGL, such consent not to be unreasonably withheld or
delayed, unless (a) there is no finding or admission of any violation of law by
VGL and (b) the sole remedy provided thereunder is monetary damages which will
be paid in full by the Company and the Company demonstrates the capacity to do
so.
     Our agreement will commence as of October 11, 2008 and will terminate upon
not less than 30 days’ prior written notice by either of us.
     Please indicate your acceptance by signing this letter in the space
provided below.

            CASTLE BRANDS INC.
      By:   /s/ Seth B. Weinberg         Name:   Seth B. Weinberg       
Title:   Senior Vice President and General Counsel     

          ACCEPTED AND AGREED TO:

VECTOR GROUP LTD.
    By:   /s/ Howard M. Lorber       Name:   Howard M. Lorber      Title:  
President and Chief Executive Officer      ACCEPTED AND AGREED TO:
    /s/ Richard J. Lampen     Richard J. Lampen         

 